DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/385,159 filed on July 26, 2021, which is a CON of 17/000,498 (US 11,108,538 B2), which is also a CON of 16/694,186 (US 10,790,959 B1). Claims 1-4 are subject to examination.

Information Disclosure Statement (IDS)
3.	The IDS submitted on 07/26/21 has been entered and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of US Patent No. 10,790,959 B1.

Claim 1 of Instant Application
Claim 2 of Patented Application
A circuit, comprising: a voltage-controlled oscillator (VCO) including a VCO output; a frequency divider including a frequency divider input, a first frequency divider output, and a second frequency divider output, the frequency divider input coupled to the VCO output; and a phase-frequency detector (PFD) including a data input, a first PFD input, a second PFD input, and a control output, the control output coupled to the VCO, the first PFD input coupled to the first frequency divider output, and the second PFD input coupled to the second frequency divider output, the first frequency divider output is configured to provide a first frequency divider signal and the second frequency divider output is configured to provide a second frequency divider signal 90 degrees out of phase with respect to the first frequency divider signal, and the PFD is configured to detect an occurrence of at least two edges of a signal on the data input while the second frequency divider signal is continuously logic high across the at least two edges.
A circuit, comprising: a voltage-controlled oscillator (VCO) including a VCO output; a frequency divider including a frequency divider input, a first frequency divider output, and a second frequency divider output, the frequency divider input coupled to the VCO output; and a phase-frequency detector (PFD) including a data input, a first PFD input, a second PFD input, and a control output, the control output coupled to the VCO, the first PFD input coupled to the first frequency divider output, and the second PFD input coupled to the second frequency divider output, the first frequency divider output is configured to provide a first frequency divider signal and the second frequency divider output is configured to provide a second frequency divider signal 90 degrees out of phase with respect to the first frequency divider signal, and the PFD is configured to detect an occurrence of at least two edges of a signal on the data input while the second frequency divider signal is continuously logic high across the at least two edges; wherein the PFD includes: a pulse generator; a logic gate having first and second logic gate inputs and a logic gate output coupled to the pulse generator; first and second flip-flops having respective first and second flip-flop outputs coupled to the first logic gate input; and third and fourth flip-flops having respective third and fourth flip-flop outputs coupled to the second logic gate input.

Claim 2 of Instant Application

Claim 3 of Patented Application
The circuit of claim 1, wherein the PFD is configured to assert an indicator signal in response to detection of an edge of the signal on the data input while the second frequency divider signal is logic high followed by an absence of any edges of the signal 16T90608USO3CON on the data input while the second frequency divider output is low immediately following the second frequency divider signal being logic high.
The circuit of claim 2, wherein: the PFD includes a circuit configured to assert an indicator signal on a first output in response to detection of an edge of the signal on the data input while the second frequency divider output signal is logic high followed by an absence of any edges of the signal on the data input while the second frequency divider is low immediately following the second frequency divider signal being logic high; and wherein the logic gate includes a third logic input coupled to the first output.


	Although the claims are not identical, they are not patentably distinct from each other because all claims are directed to the circuit. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

6.	Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of US Patent No. 11,108,538 B2.

Claim 3 of Instant Application
Claim 1 of Patented Application
A circuit, comprising: a voltage-controlled oscillator (VCO) including a VCO output; a frequency divider including a frequency divider input, a first frequency divider output, and a second frequency divider output, the frequency divider input coupled to the VCO output; and a phase-frequency detector (PFD) including a data input, a first PFD input, a second PFD input, and a control output, the control output coupled to the VCO, the first PFD input coupled to the first frequency divider output, and the second PFD input coupled to the second frequency divider output, the first frequency divider output is configured to provide a first frequency divider signal and the second frequency divider output is configured to provide a second frequency divider signal 90 degrees out of phase with respect to the first frequency divider signal, and the PFD is configured to detect occurrence of an edge of a signal on the data input while the second frequency divider signal is logic high followed by an absence of any edges of the signal on the data input while the second frequency divider signal is low immediately following the second frequency divider signal being logic high.
 A circuit, comprising: a voltage-controlled oscillator (VCO) including a VCO output; a frequency divider including a frequency divider input, a first frequency divider output, and a second frequency divider output, the frequency divider input coupled to the VCO output; and a phase-frequency detector (PFD) including a data input, a first PFD input, a second PFD input, and a control output, the control output coupled to the VCO, the first PFD input coupled to the first frequency divider output, and the second PFD input coupled to the second frequency divider output, the first frequency divider output is configured to provide a first frequency divider signal and the second frequency divider output is configured to provide a second frequency divider signal 90 degrees out of phase with respect to the first frequency divider signal, and the PFD is configured to detect occurrence of an edge of a signal on the data input while the second frequency divider signal is logic high followed by an absence of any edges of the signal on the data input while the second frequency divider signal is low immediately following the second frequency divider signal being logic high; wherein the PFD includes: a first flip-flop having a non-inverted first clock input coupled to the data input; a second flip-fop having an inverted second clock input coupled to the data input; a third flip-flop having a non-inverted third clock input coupled to the data input; a fourth flip-flop having an inverted fourth clock input coupled to the data input; a first logic gate having first and second logic gate inputs and a first logic gate output, the first logic gate input coupled to an output of the first flip-flop and the second logic gate input coupled to an output of the second flip-flop; and a second logic gate having third and fourth logic gate inputs and a second logic gate output, the third logic gate input coupled to an output of the third flip-flop and the fourth logic gate input coupled to an output of the second flip-flop, wherein the first and second logic gates comprise NOR gates.

Claim 4 of Instant Application

Claim 2 of Patented Application
The circuit of claim 3, wherein the PFD is configured to detect an occurrence of at least two edges of the signal on the data input while the second frequency divider signal is continuously logic high across the at least two edges.
The circuit of claim 1, wherein the PFD is configured to detect an occurrence of at least two edges of the signal on the data input while the second frequency divider signal is continuously logic high across the at least two edges.


	Although the claims are not identical, they are not patentably distinct from each other because all claims are directed to the circuit. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
10.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0033381 A1 –Cited Earlier in the CON) and in view of Chen (US 2010/0289593 A1 –Cited Earlier in the CON).

Regarding claims 1 & 3, Lee teaches a circuit, comprising: a voltage-controlled oscillator (VCO) (Figure 2, 26 “VCO”) including a VCO output (Figure 2, “CKout”); a frequency divider (Figure 2, 28 “3-Stage Frequency Divider”) including a frequency divider input (Figure 2, “CKout”), a first frequency divider output (Figure 2, “CKdiv,i”), and a second frequency divider output (Figure 2, “CKdiv,q”), the frequency divider input coupled to the VCO output (Figure 2, “CKout”); and a phase-frequency detector (PFD) (Figure 2, 22 “PFD”) including a data input (Figure 2, “fref”), a first PFD input (Figure 2, “CKdiv,i”), a second PFD input (Figure 2, “CKdiv,q”), and a control output (Figure 2, “Vin”), the control output coupled to the VCO (Figure 2, 26 “VCO”), the first PFD input coupled to the first frequency divider output (Figure 2, “CKdiv,i”), and the second PFD input coupled to the second frequency divider output (Figure 2, “CKdiv,q”), the first frequency divider output is configured to provide a first frequency divider signal (Figure 2, “CKdiv,i”) and the second frequency divider output is configured to provide a second frequency divider signal (Figure 2, “CKdiv,q”) 90 degrees out of phase with respect to the first frequency divider signal (Figure 2, “CKdiv,q” (q=90)). Although Lee teaches the PFD, Lee does not explicitly disclose the PFD is configured to detect an occurrence of an edge/at least two edges of a signal on the data input while the second frequency divider signal is continuously logic low/high across the at least two edges. In a related field of endeavor, Chen discloses the PFD is configured to detect an occurrence of an edge/at least two edges of a signal on the data input (Figure 1, 101, 103, 105, 108, 114 & Figure 2, “CKI”) while the second frequency divider signal is continuously logic low/high across the at least two edges (Figure 2, “ck_divQ” (Paragraph 24 Q=90 degree)). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s PFD to include edges detection based on a high or low signal of the divider as in Chen. One of ordinary skill in the art would be motivated to do so to improve performance, Paragraphs 6-7.

Regarding claim 2, The combination of Lee and Chen teaches the circuit of claim 1. In addition, Chen discloses wherein the PFD is configured to assert an indicator signal in response to detection of an edge of the signal on the data input (Figure 1, 101, 103, 105, 108, 114 & Figure 2, “CKI”) while the second frequency divider signal is logic high followed by an absence of any edges of the signal on the data input while the second frequency divider output is low immediately following the second frequency divider signal being logic high (Figure 2, “ck_divQ”).

Regarding claim 4, Chen further discloses wherein the PFD is configured to detect an occurrence of at least two edges of the signal on the data input (Figure 1, 101, 103, 105, 108, 114 & Figure 2, “CKI”) while the second frequency divider signal is continuously logic high across the at least two edges (Figure 2, “ck_divQ”).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633